EXHIBIT 10.4

 

AMENDMENT TO 8% CONVERTIBLE PROMISSORY NOTES

 

This Amendment to 8% Convertible Promissory Notes (this "Amendment"), dated
March 21, 2016, by and between XLI Technologies Inc. (the "Company"), and RDW
Capital, LLC (the "Purchaser"), hereby amends, effective as of the date hereof,
each of the 8% Convertible Promissory Notes (each, a "Note") issued by the
Company to the Purchaser pursuant to that certain Securities Purchase Agreement,
dated as of January 14, 2016, as amended, by and among the Company and the
Purchaser (the "Securities Purchase Agreement"). Capitalized terms used herein
but not otherwise defined shall have the meanings ascribed to such terms in the
Securities Purchase Agreement.

 

RECITALS

 

A. The parties hereto desire to amend each of the Notes, as set forth in this
Amendment.

 

AGREEMENT

 

The parties hereto, intending to be legally bound, agree as follows:

 

1. Amendments.

 

(a) Purchase. Section 4(a) of each Note is hereby amended and restated in its
entirety to read as follows:

 

"Voluntary Conversion. At any time, this Note shall be convertible, in whole or
in part, into shares of Common Stock at the option of the Holder, from time to
time (subject to the conversion limitations set forth in Section 4(d) hereof).
The Holder shall effect conversions by delivering to the Company a Notice of
Conversion, the form of which is attached hereto as Annex A (each, a "Notice of
Conversion"), specifying therein the principal amount of this Note to be
converted and the date on which such conversion shall be effected (such date,
the "Conversion Date"). If no Conversion Date is specified in a Notice of
Conversion, the Conversion Date shall be the date that such Notice of Conversion
is deemed delivered hereunder. No ink-original Notice of Conversion shall be
required, nor shall any medallion guarantee (or other type of guarantee or
notarization) of any Notice of Conversion form be required.To effect conversions
hereunder, the Holder shall not be required to physically surrender this Note to
the Company unless the entire principal amount of this Note, plus all accrued
and unpaid interest thereon, has been so converted. Conversions hereunder shall
have the effect of lowering the outstanding principal amount of this Note in an
amount equal to the applicable conversion. The Holder and the Company shall
maintain a Conversion Schedule showing the principal amount(s) converted and the
date of such conversion(s). The Company may deliver an objection to any Notice
of Conversion within one (1) Business Day of delivery of such Notice of
Conversion. In the event of any dispute or discrepancy, the records of the
Holder shall be controlling and determinative in the absence of manifest error.
The Holder, and any assignee by acceptance of this Note, acknowledge and agree
that, by reason of the provisions of this paragraph, following conversion of a
portion of this Note, the unpaid and unconverted principal amount of this Note
may be less than the amount stated on the face hereof."

 

 1

 

 

2. Effect of this Amendment. Except as expressly provided in this Amendment, the
Note shall not be amended or otherwise modified. In the event there is a
conflict between the terms of the Note and the terms of this Amendment, the
terms provided in this Amendment shall control. On and after the date hereof,
each reference in the Note to "this Agreement," "hereunder," "hereof," "hereto,"
"herein," or words of like import referring to the Note shall mean and be a
reference to the Note as amended by this Amendment.

 

3. Acknowledgment and Agreement. Each party hereto hereby acknowledges and
agrees that except as expressly provided in this Amendment, nothing in this
Amendment shall be construed as a waiver of any provision of the Note by any
party hereto, nor shall it in any way affect the validity of, or the right of
any party hereto to enforce the provisions of the Note.

 

4. Full Force and Effect. This Amendment is expressly made subject to the terms
and conditions of the Note as modified herein, and, except as expressly modified
herein, the Note shall continue in full force and effect without change.

 

5. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Amendment shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Amendment (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of New York.
Each party hereby irrevocably submits to the exclusive jurisdiction of the state
and federal courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of this Amendment), and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Amendment and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action, suit or proceeding to enforce any
provisions of this Amendment, then the prevailing party in such action, suit or
proceeding shall be reimbursed by the other party for its reasonable attorneys'
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.

 

 2

 

 

6. Severability. If any term, provision, covenant or restriction of this
Amendment is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

7. No Interpretation Against Drafter. This Amendment is the product of
negotiations between the parties hereto represented by counsel and any rules of
construction relating to interpretation against the drafter of an agreement
shall not apply to this Amendment and are expressly waived.

 

8. Counterparts. This Amendment may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a ".pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or ".pdf" signature page were an original thereof.

 

[Signatures on the Following Page]

 

 3

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above. 

 



 

Company:

XLI Technologies Inc.

 

    

By:

/s/ James Schramm

 

 

Name:

James Schramm

 

 

Title:

CEO

 

 

 

 

 

 

Purchaser:

RDW Capital, LLC

 

 

 

 

 

 

By:

/s/ John DeNobile

 

 

Name:

John DeNobile

 

 

Title:

Manager

 



 

 

4

--------------------------------------------------------------------------------